
	
		II
		112th CONGRESS
		1st Session
		S. 1446
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mr. Coburn (for himself,
			 Mr. McCain, Mr.
			 Lee, Mr. DeMint,
			 Mr. Paul, Mr.
			 Vitter, Mr. Kyl,
			 Mr. Cornyn, Mr.
			 Hatch, Mr. Coats,
			 Mr. Chambliss, Mr. Burr, Mr.
			 Isakson, and Mr. Portman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To free States to spend gas taxes on their transportation
		  priorities.
	
	
		1.Short titleThis Act may be cited as the
			 State Transportation Flexibility
			 Act.
		2.Direct
			 Federal-aid highway program
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by inserting after section 149 the
			 following:
				
					150.Direct
				Federal-aid highway program
						(a)Election by
				State not To participateNotwithstanding any other provision of
				law, a State may elect not to participate in any Federal program relating to
				highways, including a Federal highway program under the SAFETEA–LU (Public Law
				109–59; 119 Stat. 1144), this title, or title 49.
						(b)Direct
				Federal-Aid highway program
							(1)In
				generalBeginning in fiscal year 2011, the Secretary shall carry
				out a direct Federal-aid highway program in accordance with the requirements of
				this section under which the legislature of a State may elect, not fewer than
				90 days before the beginning of a fiscal year—
								(A)to waive the
				right of the State to receive amounts apportioned or allocated to the State
				under the Federal-aid highway program for the fiscal year to which the election
				relates; and
								(B)to receive an
				amount for that fiscal year that is determined in accordance with subsection
				(e) for that fiscal year.
								(2)EffectOn
				making an election under paragraph (1), a State—
								(A)assumes all
				Federal obligations relating to each program that is the subject of the
				election; and
								(B)shall fulfill
				those obligations using the amounts transferred to the State under subsection
				(e).
								(c)State
				responsibility
							(1)In
				generalThe Governor of a State making an election under
				subsection (b) shall—
								(A)agree to maintain
				the Interstate System in accordance with the current Interstate System
				program;
								(B)submit a plan to
				the Secretary describing—
									(i)the purposes,
				projects, and uses to which amounts received under the program will be put;
				and
									(ii)which
				programmatic requirements of this title the State elects to continue;
									(C)agree to obligate
				or expend amounts received under the direct Federal-aid highway program
				exclusively for projects that would be eligible for funding under section
				133(b) if the State was not participating in the program; and
								(D)agree to report
				annually to the Secretary on the use of amounts received under the direct
				Federal-aid highway program and to make the report available to the public in
				an easily accessible format.
								(2)No Federal
				limitation on use of fundsExcept as provided in paragraph (1),
				the expenditure or obligation of funds received by a State under the direct
				Federal-aid highway program shall not be subject to any Federal regulation
				under this title (except for this section), title 49, or any other Federal
				law.
							(3)Election
				irrevocableAn election under subsection (b) shall be irrevocable
				during the applicable fiscal year.
							(d)Effect on
				preexisting commitmentsThe making of an election under
				subsection (b) shall not affect any responsibility or commitment of the State
				under this title for any fiscal year with respect to—
							(1)a project or
				program funded under this title (other than under this section); or
							(2)any project or
				program funded under this title in any fiscal year for which an election under
				subsection (b) is not in effect.
							(e)Transfers
							(1)In
				generalThe amount to be transferred to a State under the direct
				Federal-aid highway program for a fiscal year shall be the portion of the taxes
				appropriated to the Highway Trust Fund under section 9503 of the Internal
				Revenue Code of 1986, other than for the Mass Transit Account, for that fiscal
				year that is attributable to highway users in that State during that fiscal
				year, reduced by a pro rata share withheld by the Secretary to fund contract
				authority for programs of the National Highway Traffic Safety Administration
				and the Federal Motor Carrier Safety Administration.
							(2)Transfers under
				program
								(A)In
				generalTransfers under the program—
									(i)shall be made at
				the same time as deposits to the Highway Trust Fund are made by the Secretary
				of the Treasury; and
									(ii)shall be made on
				the basis of estimates by the Secretary, in consultation with the Secretary of
				the Treasury, based on the most recent data available, and proper adjustments
				shall be made in amounts subsequently transferred to the extent prior estimates
				were in excess of, or less than, the amounts required to be transferred.
									(B)LimitationAn
				adjustment under subparagraph (A)(ii) to any transfer may not exceed 5 percent
				of the transferred amount to which the adjustment relates. If the adjustment
				required under subparagraph (A)(ii) exceeds that percentage, the excess shall
				be taken into account in making subsequent adjustments under subparagraph
				(A)(ii).
								(f)Application
				with other authorityAny contract authority under this chapter
				(and any obligation limitation) authorized for a State for a fiscal year for
				which an election by that State is in effect under subsection (b)—
							(1)shall be
				rescinded or canceled; and
							(2)shall not be
				reallocated or distributed to any other State under the Federal-aid highway
				program.
							(g)Maintenance of
				effort
							(1)In
				generalNot later than 30 days after the date on which an amount
				is distributed to a State or State agency under the State Highway Flexibility
				Act or an amendment made by that Act, the Governor of the State shall certify
				to the Secretary that the State will maintain the effort of the State with
				regard to State funding for the types of projects that are funded by the
				amounts.
							(2)AmountsAs
				part of the certification, the Governor shall submit to the Secretary a
				statement identifying the amount of funds the State plans to expend from State
				sources during the covered period, for the types of projects that are funded by
				the amounts.
							(h)Treatment of
				general revenuesFor purposes of this section, any general
				revenue funds appropriated to the Highway Trust Fund shall be transferred to a
				State under the program in the manner described in subsection
				(e)(1).
						.
			(b)Conforming
			 amendmentThe analysis for title 23, United States Code, is
			 amended by inserting after the item relating to section 149 the
			 following:
				
					
						150. Direct Federal-aid highway
				program
					
					.
			3.Alternative
			 funding of public transportation programs
			(a)In
			 generalChapter 53 of title
			 49, United States Code, is amended by adding at the end the following:
				
					5341.Alternative
				funding of public transportation programs
						(a)DefinitionsIn
				this section—
							(1)Alternative
				funding programThe term alternative funding program
				means the program established under subsection (c).
							(2)Covered
				programsThe term covered programs means the
				programs authorized under—
								(A)sections 5305,
				5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340;
				and
								(B)section 3038 of
				the Federal Transit Act of 1998 (49 U.S.C. 5310 note).
								(b)Election by
				State not To participate
							(1)In
				generalNotwithstanding any other provision of law, a State may
				elect not to participate in all Federal programs relating to public
				transportation funded under the Mass Transit Account of the Highway Trust Fund,
				including the Federal public transportation programs under the SAFETEA–LU
				(Public Law 109–59; 119 Stat. 1144), title 23, or this title.
							(2)EffectOn
				making an election under paragraph (1), a State—
								(A)assumes all
				Federal obligations relating to each program that is the subject of the
				election; and
								(B)shall fulfill
				those obligations using the amounts transferred to the State under subsection
				(e).
								(c)Public
				transportation program
							(1)Program
				establishedBeginning in fiscal year 2011, the Secretary shall
				carry out an alternative funding program under which the legislature of a State
				may elect, not fewer than 90 days before the beginning of a fiscal year—
								(A)to waive the
				right of the State to receive amounts apportioned or allocated to the State
				under the covered programs for the fiscal year to which the election relates;
				and
								(B)to receive an
				amount for that fiscal year that is determined in accordance with subsection
				(e).
								(2)Program
				requirements
								(A)In
				generalThe Governor of a State that participates in the
				alternative funding program shall—
									(i)submit a plan to
				the Secretary describing—
										(I)the purposes,
				projects, and uses to which amounts received under the alternative funding
				program will be put; and
										(II)which
				programmatic requirements of this title the State elects to continue;
										(ii)agree to
				obligate or expend amounts received under the alternative funding program
				exclusively for projects that would be eligible for funding under the covered
				programs if the State was not participating in the alternative funding program;
				and
									(iii)submit to the
				Secretary an annual report on the use of amounts received under the alternative
				funding program, and to make the report available to the public in an easily
				accessible format.
									(B)No Federal
				limitation on use of fundsExcept as provided in subparagraph
				(A), the expenditure or obligation of funds received by a State under the
				alternative funding program shall not be subject to the provisions of this
				title (except for this section), title 23, or any other Federal law.
								(3)Election
				irrevocableAn election under paragraph (1) shall be irrevocable
				during the applicable fiscal year.
							(d)Effect on
				preexisting commitmentsParticipation in the alternative funding
				program shall not affect any responsibility or commitment of the State under
				this title for any fiscal year with respect to—
							(1)a project or
				program funded under this title (other than under this section); or
							(2)any project or
				program funded under this title in any fiscal year for which the State elects
				not to participate in the alternative funding program.
							(e)Transfers
							(1)In
				generalThe amount to be transferred to a State under the
				alternative funding program for a fiscal year shall be the portion of the taxes
				transferred to the Mass Transit Account of the Highway Trust Fund under section
				9503(e) of the Internal Revenue Code of 1986, for that fiscal year, that is
				attributable to highway users in that State during that fiscal year.
							(2)Transfers
								(A)In
				generalTransfers under the program—
									(i)shall be made at
				the same time as transfers to the Mass Transit Account of the Highway Trust
				Fund are made by the Secretary of the Treasury; and
									(ii)shall be made on
				the basis of estimates by the Secretary, in consultation with the Secretary of
				the Treasury, based on the most recent data available, and proper adjustments
				shall be made in amounts subsequently transferred, to the extent prior
				estimates were in excess of, or less than, the amounts required to be
				transferred.
									(B)LimitationAn
				adjustment under subparagraph (A)(ii) to any transfer may not exceed 5 percent
				of the transferred amount to which the adjustment relates. If the adjustment
				required under subparagraph (A)(ii) exceeds that percentage, the excess shall
				be taken into account in making subsequent adjustments under subparagraph
				(A)(ii).
								(f)Contract
				authorityThere shall be rescinded or canceled any contract
				authority under this chapter (and any obligation limitation) authorized for a
				State for a fiscal year for which the State elects to participate in the
				alternative funding program.
						(g)Maintenance of
				effort
							(1)In
				generalNot later than 30 days after the date on which an amount
				is distributed to a State or State agency under the State Highway Flexibility
				Act or an amendment made by that Act, the Governor of the State shall certify
				to the Secretary that the State will maintain the effort of the State with
				regard to State funding for the types of projects that are funded by the
				amounts.
							(2)AmountsThe
				certification under paragraph (1) shall include a statement identifying the
				amount of funds the State plans to expend from State sources for projects
				funded under the alternative funding program, during the fiscal year for which
				the State elects to participate in the alternative funding program.
							(h)Treatment of
				general revenuesFor purposes of this section, any general
				revenue funds appropriated to the Highway Trust Fund shall be transferred to a
				State under the program in the manner described in subsection
				(e).
						.
			(b)Conforming
			 amendmentThe analysis for title 49, United States Code, is
			 amended by inserting after the item relating to section 5340 the
			 following:
				
					
						5341. Alternative funding of
				public transportation
				programs
					
					.
			
